DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, and 15 use the phrase “based on a data entry for an object recognition database associated with the feature being blank or below a verification level.” Paragraphs 39, 40, and 41 teach support for creating an entry that “may not yet exist as an entry.” However, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-12, & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner (U.S. Patent # 9904287) in view of Wheeler (U.S. PGPub # 2018/0188045)

Re claim 1, Kuffner teaches:
A system for visual awareness confirmation (at least col. 2 lines 9 through 23)
an image capture device capturing an image of an operating environment through which a vehicle is travelling (at least col. 7 lines 47 thru 56)
a global positioning system (GPS) determining an associated position of the vehicle and an orientation of the image capture device, and associating the (at least col. 18 lines 23 thru 43)
Kuffner teaches the vehicle sensors “can be configured to detect, and/or sense position and orientation changes of the vehicle” in at least col. 18 lines 23 thru 43. Additionally, Kuffner lists that a GPS is included within said sensors within that same exert.
As for the limitation “and associating the position of the vehicle with the image captured by the image capture device” the orientation detection taught in at least col. 18 lines 23 thru 43 covers the scope of the claim. Additionally, Figures 6 and 10 show the image capturing device (either an external camera or LIDAR) is obtaining the orientation of the vehicle.
a processor identifying a feature of the operating environment (at least col. 20 lines 60 thru 64)
Kuffner teaches that one or more of the autonomous driving modules are capable of determining environmental features. Additionally, Kuffner teaches that the vigilance system is also capable of identifying a feature from the operating environment in at least Figure 6 & 8.
an input/output (1/O) device (at least col. 15 lines 27 thru 32)
presenting the question relating to the feature of the operating environment from the image to an occupant of the vehicle; and receiving a response to the question from the occupant of the vehicle (at least col. 14 lines 9 thru 20, col. 15 lines 27 thru 32, and Figure 8)
wherein the processor cross-references data associated with the feature and the response to the question received from the occupant of the vehicle (at least col. 15 lines 23 thru 34 and col. 8 & 9, lines 57 thru 67, and lines 1 thru 8 respectfully)
Kuffner teaches cross-referencing data between the feature and the response from the operator by either removing the question, or proceeding to further question the operator as explained in at least col. 15 lines 23 thru 34.
Additionally, Kuffner teaches training the vigilance system model using data from the operators response in at least col. 8 & 9, lines 57 thru 67, and lines 1 thru 8 respectfully.

Kuffner does not explicitly teach:
formulating a question related to the feature of the operating environment from the image captured by the image capture device to direct eye gaze of a driver to a desired location associated with the feature of the operating environment 

However, Kuffner teaches:
“For example, the rendering module 240 tailors the graphical elements to engage the operator and induce the operator to respond by engaging the vehicle 100 and transitioning from distracted tasks to being situationally aware and col. 9 lines 19 thru 24
“In one embodiment, the rendering module 240 renders the graphical elements by adjusting an opacity of the graphics, flashing the graphics or otherwise adjusting an animation, varying colors, rendering additional graphics, rendering arrows to direct the attention of the operator, rendering text including instructions and/or questions to the operator, rendering overlays on objects (e.g., cartoon animations, avatars, etc.), and so on” col. 9 lines 27 thru 34
“render text within the AR display that includes questions for the operator about aspects of the present operating environment perceived by the at least one sensor of the vehicle” col. 14 lines 9 thru 20, and Figure 8

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kuffner to question the driver with the direct intent of directing their eye-gaze to a feature of the operating environment. Within the exerts listed above, Kuffner teaches showing rendered images to transition the operator from distracting tasks to being situationally aware, rendering arrows to explicitly direct the attention of the operator, and questioning the operator about aspects of the present operating environment. From these teachings and the general scope of Kuffner as a whole (mitigate vigilance decrement of a vehicle operator, abstract), it would be obvious to use the questions of the operating environment as taught by Kuffner to direct the attention of the operator to a feature of the operating environment. The motivation for this modification would be to grant the system alternate ways to engage the 

Modified Kuffner does not teach:
wherein the processor identifies the feature of the operating environment based on a data entry for an object recognition database associated with the feature being blank or below a verification level

However, Wheeler teaches:
“If the confidence value is below the threshold confidence value, the HD map system 110 verifies the corresponding landmark object. The verification can be performed in several ways. The HD map system 110 may analyze raw sensor data collected related to the particular landmark object and the landmark object as represented in the HD map 110 to verify whether the landmark object as presented in the HD map 110 is accurate or should be updated” para 105
“By querying its current location from local HD map data, the vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system (e.g., in the cloud within the HD map store 165) para 81.
“The human operator can provide specific changes that should be made to the HD map 510. The HD map system 110 may also interact with a human reviewer para 105.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date, to modify modified Kuffner in view of Wheeler to incorporate the feature identification based on the feature being below a verification level. Wheeler teaches the verification step “may analyze raw sensor data.” This could be used in conjunction with Kuffner’s sensor data gathered from the one or more environment sensors (see col. 18, lines 44 thru 59). Both Kuffner and Wheeler teach a processor identifying a feature of the operating environment, however only Wheeler teaches doing so based on “If the confidence value is below the threshold confidence value” which is equivalent to the claimed “below a verification level.” The motivation for this modification would be to ensure the POIs / landmarks / objects within the database are up to date, accurate, and adjust for any changes over time, increasing the accuracy and reliability of the system.

Re claim 2, Kuffner teaches:
The system for visual awareness confirmation of claim 1 wherein the I/O device includes a display, a touchscreen, a speaker, or a microphone (at least col. 15 lines 27 thru 32)
Kuffner teaches that “the operator can respond to the question using voice commands or another form of input” showing the system has a microphone.

Re claim 3, Kuffner teaches:
The system for visual awareness confirmation of claim 1, comprising a sensor monitoring an awareness state of the driver of the vehicle (at least col. 2 lines 9 through 23)

Re claim 4, Kuffner teaches:
The system for visual awareness confirmation of claim 3: wherein the processor formulates the question related to the feature based on the awareness state of the driver of the vehicle; and wherein the I/O device presents the question to the driver of the vehicle based on the awareness state of the driver (at least col. 13 lines 27 thru 31 and col. 15 lines 23 thru 34)
Kuffner teaches a threshold used to indicate “a minimum engagement of the operator to be considered vigilant and ready to manually control the vehicle” within at least col. 13. It is important to note the following quote from col. 13 lines 50 thru 52: “At 440, the rendering module 240 renders at least one graphical element on an AR display to maintain an engagement of the operator.” This shows that presenting a question to 
Additionally, within col. 15, Kuffner teaches “the vigilance system 170 can remove the text or proceed to present further questions depending on changes to the engagement level of the operator.” This is another example showing Kuffner teaches presenting a question is based on the awareness state of the driver.

Re claim 5, Kuffner teaches:
The system for visual awareness confirmation of claim 3, wherein the 1/O device presents the question to the driver of the vehicle based on an awareness threshold (at least col. 13 lines 27 thru 31)
Kuffner teaches a threshold used to indicate “a minimum engagement of the operator to be considered vigilant and ready to manually control the vehicle” within at least col. 13. It is important to note the following quote from col. 13 lines 50 thru 52: “At 440, the rendering module 240 renders at least one graphical element on an AR display to maintain an engagement of the operator.” This shows that presenting a question to the driver is based on this threshold, and the overall awareness state of the driver.

Re claim 6, Kuffner teaches:
Tracking eye gaze location of the driver of the vehicle (at least col. 7 lines 21 thru 46, and col. 15 lines 27 thru 32, and Figures 7 and 8)

Kuffner does not explicitly disclose all the system for visual awareness confirmation of claim 6, comprising identifying the feature of the operating environment based on an eye gaze location of the driver of the vehicle.
Kuffner teaches that the vigilance module tracks the engagement level of the operator in at least col. 7. Additionally within at least col. 7, Kuffner teaches that the vigilance module “can correlate a direction of the gaze with further information from the sensor system 120 such as a presence/location of different objects and a relation of the different objects (e.g., cars moving toward vs. away) to the vehicle 100” and further explains that this process can also be even more dynamic.
Additionally, Kuffner teaches proposing a question to the operator, and proceeding to present more questions or not based on the vigilance system’s computations in at least col. 15. It is important to note that within the referenced columns, Kuffner teaches the same system, the vigilance system, receives data from the operator state information (responsible for eye-gaze data) and the sensor system (responsible for environment sensors and data).
Figures 5 and 6 are also important to the scope of this claim. Figure 5 item 510 shows the external vehicle sensors assessing a vehicle in front of the operator, and then rendering a box thru augmented-reality to the operator and labelling it “TRUCK” in 
Therefore, it is obvious to one having ordinary skill in the art before the effective filing date to modify Kuffner and adapt the vigilance system, sensor system, and operator state information to confirm the driver has seen a feature within the operating environment through a question presented to the operator to ensure the driver is attentive, and to confirm that the operator is aware of the feature within the environment and not just coincidentally gazed at it, or unknowingly gazed at it.

Re claim 8:
The system for visual awareness confirmation of claim 1, wherein the processor updates data associated with the feature within the object recognition database based on the response to the question received from the occupant of the vehicle 

Kuffner teaches questioning the occupant of the vehicle based on a feature of the operating environment within at least col. 14 lines 9 thru 20, col. 15 lines 27 thru 32, and Figure 8.
	Kuffner does not explicitly teach “updates data associated with the feature within the object recognition database based on the response to the question received from the occupant of the vehicle”

However, Wheeler teaches:
“As described previously, the map update module 420 updates existing landmark maps to improve the accuracy of the landmark maps, and to thereby improve passenger and pedestrian safety” (para 77)
“The vehicles 150 verify the local copies of the landmark maps, and the online HD map system 100 updates the landmark maps based on the verification results” (para 77)
“The HD map system 110 may also notify a human reviewer for verification. The human operator can provide to the HD map system 110 with instructions on whether the landmark object as represented in the HD map 110 should be updated or is accurate. The human operator can provide specific changes that should be made to the HD map 510. The HD map system 110 may also interact with a human reviewer to verify the landmark object” (para 105)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kuffner in view of Wheeler to incorporate updating the database based on the occupant response. The motivation for this modification would be to improve the accuracy para 77).

Re claim 10, Kuffner teaches:
The system for visual awareness confirmation of claim 1, wherein the vehicle is operating in an autonomous mode (at least col. 1 lines 54 thru 61)

Re claim 11, Kuffner teaches:
A system for visual awareness confirmation (at least col. 2 lines 9 through 23)
a sensor monitoring an awareness state of a driver of a vehicle (at least col. 2 lines 36 thru 42)
an image capture device capturing an image of an operating environment through which the vehicle is travelling (at least col. 7 lines 47 thru 56)
a global positioning system (GPS) determining an associated position of the vehicle and orientation of the image capture device, and associating the position of the vehicle with the image captured by the image capture device (at least col. 18 lines 23 thru 43)
Kuffner teaches the vehicle sensors “can be configured to detect, and/or sense position and orientation changes of the vehicle” in at least col. 18 lines 23 thru 43. 
As for the limitation “and associating the position of the vehicle with the image captured by the image capture device” the orientation detection taught in at least col. 18 lines 23 thru 43 covers the scope of the claim. Additionally, Figures 6 and 10 show the image capturing device (either an external camera or LIDAR) is capable of obtaining the orientation of the vehicle.
a processor identifying a feature of the operating environment (at least col. 20 lines 60 thru 64)
Kuffner teaches that one or more of the autonomous driving modules are capable of determining environmental features. Additionally, Kuffner teaches that the vigilance system is also capable of identifying a feature from the operating environment in at least Figure 6 & 8.
a display or a speaker presenting the question relating to the feature of the operating environment from the image to the driver of the vehicle based on the awareness state of the driver (at least col. 15 lines 27 thru 32)
a touchscreen or a microphone receiving a response to the question from the driver of the vehicle (at least col. 15 lines 27 thru 32)
wherein the processor cross-references data associated with the feature and the response to the question received from the occupant of the vehicle (at least col. 15 lines 23 thru 34 and col. 8 & 9, lines 57 thru 67, and lines 1 thru 8 respectfully)
Kuffner teaches cross-referencing data between the feature and the response from the operator by either removing the question, or proceeding to further question the operator as explained in at least col. 15 lines 23 thru 34.
Additionally, Kuffner teaches training the vigilance system model using data from the operators response in at least col. 8 & 9, lines 57 thru 67, and lines 1 thru 8 respectfully.

Kuffner does not explicitly teach:
formulating a question related to the feature of the operating environment from the image captured by the image capture device based on the awareness state of the driver to direct eye gaze of the driver to a desired location associated with the feature of the operating environment 



However, Kuffner teaches:
“For example, the rendering module 240 tailors the graphical elements to engage the operator and induce the operator to respond by engaging the vehicle 100 and transitioning from distracted tasks to being situationally aware and ready to control the vehicle 100 and/or intervene in control of the vehicle 100” col. 9 lines 19 thru 24
“In one embodiment, the rendering module 240 renders the graphical elements by adjusting an opacity of the graphics, flashing the graphics or otherwise adjusting an animation, varying colors, rendering additional graphics, rendering arrows to direct the attention of the operator, rendering text including instructions and/or questions to the operator, rendering overlays on objects (e.g., cartoon animations, avatars, etc.), and so on” col. 9 lines 27 thru 34
“render text within the AR display that includes questions for the operator about aspects of the present operating environment perceived by the at least one sensor of the vehicle” col. 14 lines 9 thru 20, and Figure 8

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kuffner to question the driver with the direct intent of directing their eye-gaze to a feature of the operating environment. Within the exerts listed above, Kuffner teaches showing rendered images to transition the operator from distracting tasks to being situationally aware, rendering arrows to explicitly direct the attention of the operator, and questioning the operator about aspects of the present operating environment. From these teachings and the general scope of Kuffner as a whole (mitigate vigilance decrement of a vehicle operator, abstract), it would be obvious to use the questions of the operating environment as taught by Kuffner to direct the attention of the operator to a feature of the operating environment. The motivation for this modification would be to grant the system alternate ways to engage the operator, and direct their attention / assess their engagement level / increase their alertness, 

Modified Kuffner does not teach:
wherein the processor identifies the feature of the operating environment based on a data entry for an object recognition database associated with the feature being blank or below a verification level

However, Wheeler teaches:
“If the confidence value is below the threshold confidence value, the HD map system 110 verifies the corresponding landmark object. The verification can be performed in several ways. The HD map system 110 may analyze raw sensor data collected related to the particular landmark object and the landmark object as represented in the HD map 110 to verify whether the landmark object as presented in the HD map 110 is accurate or should be updated” para 105
“By querying its current location from local HD map data, the vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system (e.g., in the cloud within the HD map store 165) para 81.
“The human operator can provide specific changes that should be made to the HD map 510. The HD map system 110 may also interact with a human reviewer to verify the landmark object. For example, the HD map system 110 may notify para 105.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date, to modify modified Kuffner in view of Wheeler to incorporate the feature identification based on the feature being below a verification level. Wheeler teaches the verification step “may analyze raw sensor data.” This could be used in conjunction with Kuffner’s sensor data gathered from the one or more environment sensors (see col. 18, lines 44 thru 59). Both Kuffner and Wheeler teach a processor identifying a feature of the operating environment, however only Wheeler teaches doing so based on “If the confidence value is below the threshold confidence value” which is equivalent to the claimed “below a verification level.” The motivation for this modification would be to ensure the POIs / landmarks / objects within the database are up to date, accurate, and adjust for any changes over time, increasing the accuracy and reliability of the system.

Re claim 12, Kuffner teaches:
Tracking eye gaze location of the driver of the vehicle (at least col. 7 lines 21 thru 46, and col. 15 lines 27 thru 32, and Figures 7 and 8)

Kuffner teaches that the vigilance module tracks the engagement level of the operator in at least col. 7. Additionally within at least col. 7, Kuffner teaches that the vigilance module “can correlate a direction of the gaze with further information from the sensor system 120 such as a presence/location of different objects and a relation of the different objects (e.g., cars moving toward vs. away) to the vehicle 100” and further explains that this process can also be even more dynamic.
Additionally, Kuffner teaches proposing a question to the operator, and proceeding to present more questions or not based on the vigilance system’s computations in at least col. 15. It is important to note that within the referenced columns, Kuffner teaches the same system, the vigilance system, receives data from the operator state information (responsible for eye-gaze data) and the sensor system (responsible for environment sensors and data).
Figures 5 and 6 are also important to the scope of this claim. Figure 5 item 510 shows the external vehicle sensors assessing a vehicle in front of the operator, and then rendering a box thru augmented-reality to the operator and labelling it “TRUCK” in Figure 6 item 610. Based off this progression, and the interactions between the vigilance system, operator state information, and the sensor system of the vehicle, it would be obvious to one having ordinary skill in the art that the system Kuffner is capable of being modified (if not already capable) to ask a question to the operator based off of the 
Therefore, it is obvious to one having ordinary skill in the art before the effective filing date to modify Kuffner and adapt the vigilance system, sensor system, and operator state information to confirm the driver has seen a feature within the operating environment through a question presented to the operator to ensure the driver is attentive, and to confirm that the operator is aware of the feature within the environment and not just coincidentally gazed at it, or unknowingly gazed at it.

Re claim 15, Kuffner teaches:
A method for visual awareness confirmation (at least col. 2 lines 49 thru 62)
capturing an image of an operating environment through which a vehicle is travelling (at least col. 7 lines 47 thru 56)
determining an associated position of the vehicle and an orientation of an image capture device capturing the image, and associating the position of the vehicle with the image (at least Figure 6, Figure 10, and col. 7 lines 47 thru 56 and col. 18 lines 23 thru 43)
Kuffner teaches the vehicle sensors “can be configured to detect, and/or sense position and orientation changes of the vehicle” in at least col. 18 lines 23 thru 43. Additionally, Figures 6 and 10 show the image capturing 
presenting the question relating to the feature of the operating environment from the image to an occupant of the vehicle (at least col. 14 lines 9 thru 20, col. 15 lines 27 thru 32, and Figure 8)
receiving a response to the question from the occupant of the vehicle (at least col. 15 lines 23 thru 34)
cross-referencing data associated with the feature and the response to the question received from the occupant of the vehicle (at least col. 15 lines 23 thru 34 and col. 8 & 9, lines 57 thru 67, and lines 1 thru 8 respectfully)
Kuffner teaches cross-referencing data between the feature and the response from the operator by either removing the question, or proceeding to further question the operator as explained in at least col. 15 lines 23 thru 34.
Additionally, Kuffner teaches training the vigilance system model using data from the operators response in at least col. 8 & 9, lines 57 thru 67, and lines 1 thru 8 respectfully.


Kuffner does not explicitly teach:
formulating a question related to the feature of the operating environment from the image captured by the image capture device to direct eye gaze of a driver to a desired location associated with the feature of the operating environment 

However, Kuffner teaches:
“For example, the rendering module 240 tailors the graphical elements to engage the operator and induce the operator to respond by engaging the vehicle 100 and transitioning from distracted tasks to being situationally aware and ready to control the vehicle 100 and/or intervene in control of the vehicle 100” col. 9 lines 19 thru 24
“In one embodiment, the rendering module 240 renders the graphical elements by adjusting an opacity of the graphics, flashing the graphics or otherwise adjusting an animation, varying colors, rendering additional graphics, rendering arrows to direct the attention of the operator, rendering text including instructions and/or questions to the operator, rendering overlays on objects (e.g., cartoon animations, avatars, etc.), and so on” col. 9 lines 27 thru 34
“render text within the AR display that includes questions for the operator about aspects of the present operating environment perceived by the at least one sensor of the vehicle” col. 14 lines 9 thru 20, and Figure 8

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kuffner to question the driver with the direct intent of directing their eye-

Modified Kuffner does not teach:
identifying a feature of the operating environment based on a data entry for an object recognition database associated with the feature being blank or below a verification level 

However, Wheeler teaches:
“If the confidence value is below the threshold confidence value, the HD map system 110 verifies the corresponding landmark object. The verification can be performed in several ways. The HD map system 110 may analyze raw sensor data collected related to the particular landmark object and the landmark object para 105
“By querying its current location from local HD map data, the vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system (e.g., in the cloud within the HD map store 165) para 81.
“The human operator can provide specific changes that should be made to the HD map 510. The HD map system 110 may also interact with a human reviewer to verify the landmark object. For example, the HD map system 110 may notify the human reviewer to verify information that the HD map system 110 determines as likely to be inaccurate such as raw sensor data, analyses of the raw sensor data, one or more attributes of the physical object, one or more attributes of the landmark object as represented in the HD map” para 105.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date, to modify modified Kuffner in view of Wheeler to incorporate the feature identification based on the feature being below a verification level. Wheeler teaches the verification step “may analyze raw sensor data.” This could be used in conjunction with Kuffner’s sensor data gathered from the one or more environment sensors (see col. 18, lines 44 thru 59). Both Kuffner and Wheeler teach a processor identifying a feature of the operating environment, however only Wheeler teaches doing so based on “If the confidence value is below the threshold confidence value” which is equivalent to the claimed “below a verification 

Re claim 16, Kuffner teaches:
The method for visual awareness confirmation of claim 15, comprising monitoring an awareness state of the driver of the vehicle (at least col. 2 lines 9 through 23)

Re claim 17, Kuffner teaches:
The method for visual awareness confirmation of claim 16, comprising: formulating the question related to the feature based on the awareness state of the driver of the vehicle (at least col. 13 lines 27 thru 31 and col. 15 lines 23 thru 34) See accompanying reasoning below.
presenting the question to the driver of the vehicle based on the awareness state of the driver (at least col. 13 lines 27 thru 31 and col. 15 lines 23 thru 34)
Kuffner teaches a threshold used to indicate “a minimum engagement of the operator to be considered vigilant and ready to manually control the vehicle” within at least col. 13. It is important to note the following quote from col. 13 lines 50 thru 52: “At 440, the rendering module 240 renders at least one graphical element on an AR display to maintain an engagement of the operator.” This shows that presenting a question to 
Additionally, within col. 15, Kuffner teaches “the vigilance system 170 can remove the text or proceed to present further questions depending on changes to the engagement level of the operator.” This is another example showing Kuffner teaches presenting a question is based on the awareness state of the driver.

Re claim 18, Kuffner teaches:
The method for visual awareness confirmation of claim 16, comprising presenting the question to the driver of the vehicle based on an awareness threshold (at least col. 13 lines 27 thru 31)
Kuffner teaches a threshold used to indicate “a minimum engagement of the operator to be considered vigilant and ready to manually control the vehicle” within at least col. 13. It is important to note the following quote from col. 13 lines 50 thru 52: “At 440, the rendering module 240 renders at least one graphical element on an AR display to maintain an engagement of the operator.” This shows that presenting a question to the driver is based on this threshold, and the overall awareness state of the driver.


Re claim 19, Kuffner teaches:
Tracking eye gaze location of the driver of the vehicle (at least col. 7 lines 21 thru 46, and col. 15 lines 27 thru 32, and Figures 7 and 8)

Kuffner does not explicitly disclose all the method for visual awareness confirmation of claim 16, comprising identifying the feature of the operating environment based on an eye gaze location of the driver of the vehicle 
Kuffner teaches that the vigilance module tracks the engagement level of the operator in at least col. 7. Additionally within at least col. 7, Kuffner teaches that the vigilance module “can correlate a direction of the gaze with further information from the sensor system 120 such as a presence/location of different objects and a relation of the different objects (e.g., cars moving toward vs. away) to the vehicle 100” and further explains that this process can also be even more dynamic.
Additionally, Kuffner teaches proposing a question to the operator, and proceeding to present more questions or not based on the vigilance system’s computations in at least col. 15. It is important to note that within the referenced columns, Kuffner teaches the same system, the vigilance system, receives data from the operator state information (responsible for eye-gaze data) and the sensor system (responsible for environment sensors and data).
Figures 5 and 6 are also important to the scope of this claim. Figure 5 item 510 shows the external vehicle sensors assessing a vehicle in front of the operator, and then rendering a box thru augmented-reality to the operator and labelling it “TRUCK” in 
Therefore, it is obvious to one having ordinary skill in the art before the effective filing date to modify Kuffner and adapt the vigilance system, sensor system, and operator state information to confirm the driver has seen a feature within the operating environment through a question presented to the operator to ensure the driver is attentive, and to confirm that the operator is aware of the feature within the environment and not just coincidentally gazed at it, or unknowingly gazed at it.


Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner (U.S. Patent # 9904287) in view of Wheeler (U.S. PGPub # 2018/0188045), and further in view of Howard (U.S. Patent Application Publication # 2013/0325202).

Re claim 7, Kuffner does not teach:
The system for visual awareness confirmation of claim 3, wherein the processor infers driver awareness based on a steering wheel pressure associated with a steering wheel of the vehicle.
does teach “The system for visual awareness confirmation of claim 3, wherein the processor infers driver awareness based on a steering wheel pressure associated with a steering wheel of the vehicle” in at least paragraph 11.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kuffner in view of Howard to incorporate the steering wheel mounted pressure sensor for sensing driver awareness to add to more sensors / ways to gather data within the vigilance assessment system taught by Kuffner, and further increase the accuracy of the vigilance assessment system.

Re claim 13, Kuffner does not teach:
The system for visual awareness confirmation of claim 11, wherein the sensor is a steering wheel pressure sensor monitoring a steering wheel pressure associated with a steering wheel of the vehicle.
However, Howard does teach “The system for visual awareness confirmation of claim 3, wherein the processor infers driver awareness based on a steering wheel pressure associated with a steering wheel of the vehicle” in at least paragraph 11.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kuffner in view of Howard to incorporate the steering wheel mounted pressure sensor for sensing driver awareness to add to more sensors / ways to gather data within the vigilance assessment system taught by Kuffner, and further increase the accuracy of the vigilance assessment system.

Re claim 20, Kuffner does not teach:
The method for visual awareness confirmation of claim 16, inferring driver awareness based on a steering wheel pressure associated with a steering wheel of the vehicle.
However, Howard does teach “The system for visual awareness confirmation of claim 3, wherein the processor infers driver awareness based on a steering wheel pressure associated with a steering wheel of the vehicle” in at least paragraph 11.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Kuffner in view of Howard to incorporate the steering wheel mounted pressure sensor for sensing driver awareness to add to more sensors / ways to gather data within the vigilance assessment system taught by Kuffner, and further increase the accuracy of the vigilance assessment system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuffner (U.S. Patent # 9904287) in view of Wheeler (U.S. PGPub # 2018/0188045) and further in view of Fung (U.S. Patent Application Publication # 2016/0001781)

Re claim 9, Kuffner does not teach:
The system for visual awareness confirmation of claim 1, wherein the 1/O device provides an alert to the occupant of the vehicle based on the cross- reference resulting in a discrepancy above a discrepancy threshold.
However, Fung does teach “ The system for visual awareness confirmation of claim 1, wherein the 1/O device provides an alert to the occupant of the vehicle based on the at least paragraph 428. More specifically, Fung teaches a driver alert device capable of alerting the driver if the “driver safety factor” exceeds a predetermined threshold. This system and thresholding technique is similar to the “rendering module” and thresholding techniques taught by Kuffner in at least col 13 lines 27 thru 35. 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Kuffner in view of Fung to incorporate the alert system as taught by Fung into the system taught by Kuffner, based off of the existing thresholding techniques taught by Kuffner, to increase the safety of the vehicle by alerting the operator when their vigilance score falls below the threshold.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuffner (U.S. Patent # 9904287) in view of Wheeler (U.S. PGPub # 2018/0188045) and further in view of Buckman (U.S. Patent Application Publication # 2005/0128092)

Re claim 14, Kuffner does not teach:
The system for visual awareness confirmation of claim 11, wherein the sensor is a steering angle sensor monitoring a steering angle of the vehicle or a change in the steering angle of the vehicle.
However, Buckman explicitly does teach “The system for visual awareness confirmation of claim 11, wherein the sensor is a steering angle sensor monitoring a steering angle of the vehicle or a change in the steering angle of the vehicle” in at least claim 17 and 18.
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Kuffner in view of Buckman to incorporate the steering angle sensor monitor taught by Buckman to add more sensors to the vigilance system taught by Kuffner to further increase the vigilance assessment accuracy by providing more data from more sensors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the
applicant's disclosure:
Gan (U.S. Patent Application Publication # 2016/0311440)
Gan teaches a vehicle awareness system for drowsy drivers that utilizes multiple sensors to track the awareness state of the driver. Gan also teaches an alert  system based off the data gathered about the driver.
Birk (U.S. Patent Application Publication # 2008/0061999)
Birk teaches a specific, and similar method of tracking a driver's eye-gaze and matching it with the operational environment of a vehicle to ensure the driver is aware of any road hazards.
Grant (U.s. Patent # 9884628)
Grant teaches similar methods of visual awareness confirmation in a vehicle system created to detect impaired driving. Grant teaches alerting the driver, questioning the driver through an I/O system, analyzing the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.W.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666